Kupferman, J. P., and Sandler, J., concur in part and dissent in part in a memorandum by Kupferman, J. P., as follows:
We would modify to reduce the charge and the conviction to a class A misdemeanor of criminal mischief in the fourth degree, and otherwise affirm. The defendant set fire to an occupied residential building, and upon arraignment in the Criminal Court *697on a felony complaint, the case was adjourned. On the adjourned date, the District Attorney moved to reduce the charge of arson in the second degree to one of criminal mischief in the fourth degree, to which the defendant pleaded. The case was then adjourned for sentencing. Unbeknownst to those involved, an indictment had been filed by a Grand Jury the previous day, and accordingly the Criminal Court was divested of jurisdiction (CPL 170.20), and the plea was a nullity. The defendant sought enforcement of his plea bargain in the Criminal Court and it was denied. Subsequently, he then pleaded guilty to the crime for which he has now been sentenced to a one-year term of imprisonment. While under the circumstances a one-year term of imprisonment was clearly justified in view of the offense, the original plea should have been honored. (People v Selikoff, 35 NY2d 227, 241.) There has been no showing that the defendant entered into the original plea to a lesser charge in other than good faith, and the failure of information was not his doing. (See Santobello v New York, 404 US 257.)